Case: 20-30229    Document: 00515922429        Page: 1    Date Filed: 07/01/2021




          United States Court of Appeals
               for the Fifth Circuit                              United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      July 1, 2021
                                No. 20-30229                        Lyle W. Cayce
                                                                         Clerk

   In re: Taxotere (Docetaxel) Products Liability
   Litigation

   ______________________________

   Kelly Gahan,

                                                         Plaintiff—Appellant,

                                    versus

   Sanofi-Aventis, U.S., L.L.C.; Sanofi U.S. Services,
   Incorporated, formerly known as Sanofi-Aventis U.S.,
   Incorporated,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:16-MD-2740
                          USDC No. 2:16-CV-15283
Case: 20-30229        Document: 00515922429              Page: 2      Date Filed: 07/01/2021

                                         No. 20-30229


   Before Jolly, Southwick, and Costa, Circuit Judges.
   Per Curiam:*
           Plaintiff Kelly Gahan (“Gahan”) was diagnosed with breast cancer in
   January 2013. In March, she began chemotherapy, taking the “TCH” 1 drug
   regimen under the supervision of Dr. Virginia Borges. Gahan’s hair fell out
   during the course of chemotherapy, a common side effect of the treatment.
   Chemotherapy-induced hair loss is usually temporary, but allegedly Gahan’s
   hair never grew back. 2 In December 2015, Gahan filed a complaint in the
   United States District Court for the District of Colorado alleging eight state
   law claims against the defendants (collectively, “Sanofi”) under Colorado
   law. Her case was subsequently consolidated into MDL 2740: In re: Taxotere
   (Docetaxel) Products Liability Litigation and lodged in the United States
   District Court for the Eastern District of Louisiana. Two of Gahan’s claims
   were dismissed earlier in the litigation. The district court granted summary
   judgment for Sanofi on her remaining six claims. Gahan now appeals that
   ruling with respect to five of her claims, two of which sound, respectively, in
   negligence and strict products liability and three of which are fraud-based.
                                               I.
           We review a grant of summary judgment de novo. West v. City of
   Houston, 960 F.3d 736, 740 (5th Cir. 2020) (per curiam). Summary judgment
   is appropriate if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law. FED.



           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
            “TCH” is an acronym for Taxotere, Carboplatin, and Herceptin, the three drugs
   included in the regimen.
           2
            According to the defendants, her hair did begin to grow back as a result of some
   experimental treatment, but she discontinued that treatment before filing suit and hid this
   information during discovery.




                                               2
Case: 20-30229      Document: 00515922429          Page: 3   Date Filed: 07/01/2021

                                    No. 20-30229


   R. CIV. P. 56(a). A dispute is genuine if “the evidence is such that a
   reasonable jury could return a verdict for the nonmoving party.” Anderson v.
   Liberty Lobby, 477 U.S. 242, 248 (1986). A fact is material if it “might affect
   the outcome of the suit.” Id. We view the evidence in the light most
   favorable to the nonmovant and draw all reasonable inferences in that party’s
   favor. Adams v. Alcolac, Inc., 974 F.3d 540, 543 (5th Cir. 2020) (per curiam).
                                         II.
          Dr. Kelly Gahan, a medical doctor, was diagnosed with breast cancer
   in 2013. Her oncologist, Dr. Virginia Borges, recommended a chemotherapy
   treatment regimen that included the prescription drug Taxotere. At that
   time, Taxotere was packaged with a label that warned of the risk of hair loss.
   The label, however, did not state that such hair loss might be permanent.
   Hair loss is a common side effect of chemotherapy, but usually a patient’s
   hair grows back after completion of the treatment.
          Despite the fact that the Taxotere label omitted any mention of the
   specific risk of permanent hair loss, Dr. Borges had actual knowledge that
   Taxotere could cause permanent hair loss because she knew three of her
   patients had suffered permanent hair loss after taking the drug. She conveyed
   this risk to Gahan. Nevertheless, because of its exceptional effectiveness, Dr.
   Borges decided to prescribe the Taxotere regimen. Furthermore, in this
   litigation, Dr. Borges testified unequivocally that she would have prescribed
   the drug regardless of any changes made to its warning label because it was
   such an effective treatment for the type of cancer from which Gahan was
   suffering.
          The parties devote much of their briefing to discussing the learned-
   intermediary doctrine—how it applies to these facts, including Sanofi’s duty
   to warn of permanent hair loss, to whom a duty to warn was owed, whether
   such duty was satisfied, and the consequences of any breach. The question
   of how the learned-intermediary doctrine applies, in medical prescription
   cases, when no warning was given to the doctor, has not been decided by the




                                         3
Case: 20-30229      Document: 00515922429           Page: 4     Date Filed: 07/01/2021

                                     No. 20-30229


   Colorado courts. We find, however, that we need not address this question
   in order to decide this appeal.
          The doctrine is irrelevant because, in order to recover on any of her
   claims, Gahan must establish that Sanofi’s failure to adequately warn was a
   proximate cause of her injury. See, e.g., Oja v. Howmedica, Inc., 111 F.3d 782,
   791 (10th Cir. 1997) (“[A]s with all tort claims, the plaintiff must prove the
   elements of causation and damages.”). The undisputed facts do not allow
   her to do so. Like Dr. Borges, Gahan was specifically aware of the risk of
   permanent hair loss because Dr. Borges had told her about the three previous
   patients whose hair did not regrow. Moreover, Gahan, a medical doctor
   herself, had done her own independent research on the drug, during the
   course of which she discovered evidence linking Taxotere to permanent hair
   loss. In short, both Gahan and her doctor had actual knowledge of the risk of
   permanent hair loss, and nevertheless chose to proceed with the treatment
   anyway; it follows that the inadequate warning label, omitting a fact of which
   she was fully aware, could not have been a proximate cause of Gahan’s
   permanent hair loss and thus that her claims sounding in products liability
   and negligence fail. Accordingly, we hold that the district court committed
   no error in dismissing these claims.
          Perhaps we should note that, despite the fact that she had actual
   knowledge of the risk prior to undertaking the treatment regimen, Gahan
   testified that a warning noting the risk of permanent hair loss might have
   changed her decision to take Taxotere. The relevant question, however, is
   not what Gahan now testifies that she herself might have done. See Hamilton
   v. Hardy, 549 P.2d 1099, 1105 (Colo. App. 1976) (“[The patient’s] right to
   recover must be resolved on an objective basis, i.e., what would a reasonable
   person in the plaintiff’s position have decided if adequately informed?”),
   overruled on other grounds by State Bd. of Med. Exam’rs v. McCroskey, 880 P.2d
   1188 (Colo. 1994) (en banc). The relevant question is what a reasonable
   person in Gahan’s position would have done.                See id. (after-the-fact




                                          4
Case: 20-30229        Document: 00515922429        Page: 5    Date Filed: 07/01/2021

                                    No. 20-30229


   testimony that the patient “would not have taken [the drug at issue] had she
   been advised of this risk…would be, at best, self-serving, speculative, and, of
   course, subjective.”). Here, a reasonable person, with all of the information
   that Gahan possessed, would not have changed her mind by reading a
   warning that told her what she already knew.
          Aside from her negligence and products liability claims, Gahan also
   brought a number of claims of fraud against Sanofi. Under Colorado law,
   reasonable reliance is an essential element of any fraud claim. Coors v.
   Security Life of Denver Ins. Co., 112 P.3d 59, 66 (Colo. 2005). The fact that
   Gahan conducted her own independent research and was advised of the very
   risk at issue undermines any claim of reliance on the defective warning. Thus
   her fraud claims fail for much the same reason as her negligence and strict
   liability claims. We affirm the district court’s judgment dismissing Gahan’s
   claims of fraud.
                                         III.
          We conclude: No reasonable factfinder could conclude that the
   inadequate warning provided by Sanofi was a proximate cause of Gahan’s
   permanent hair loss. The district court therefore committed no error in
   dismissing her claims based on negligence and strict products liability. We
   further conclude that no reasonable factfinder could conclude that Gahan
   relied on the Taxotere warning label in deciding to take the drug. The district
   court thus committed no error in dismissing her fraud-based claims.
          For the reasons stated, the judgment of the district court is, in all
   respects,
                                                                   AFFIRMED.




                                          5